Citation Nr: 0832472	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease of the 
lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1970 to June 1973.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision that, in pertinent part, declined to reopen the 
veteran's claims for service connection for PTSD and for a 
low back disability. The veteran timely appealed.

In April 2002, the Board reopened the claims and undertook 
additional development pursuant to the provisions of 
38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 
38 C.F.R. § 19.9 were invalidated.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Thus, in May 2004, the Board remanded the 
matters for initial consideration of the recently developed 
evidence and further action.   

These matters also came to the Board on appeal from an August 
2004 rating decision that denied service connection for 
diabetes mellitus, and denied entitlement to TDIU benefits.  
The veteran timely appealed.

In a June 2006 decision, the Board denied each of the 
veteran's claims.  The veteran appealed the June 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2007 Joint Motion for Partial 
Remand, the parties moved to remand each of the issues listed 
on the title page of this decision to the Board.  The Court 
granted the motion.  Thereafter, the case was returned to the 
Board.

In February 2008, the Board remanded the case to afford the 
veteran an opportunity for a hearing.  In August 2008, the 
veteran testified during a video conference hearing before 
the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

PTSD and Diabetes Mellitus 

Service connection requires a current medical diagnosis of 
PTSD, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2007).  

The evidence reflects that the veteran has been diagnosed 
with PTSD.  However, further action by the RO or AMC is 
needed to ascertain whether there is credible supporting 
evidence that a claimed in-service stressor(s) occurred, and, 
if so, whether there is a link between any corroborated 
stressor(s) and the veteran's current symptoms.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b);             38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).

The veteran has claimed that he participated in combat in 
flying missions, although never in hand-to-hand or ground 
activities in combat.  He indicates that he served as a 
"Crew Chief" while assigned to the 56th Aero Space, Rescue 
and Recovery Squadron.  The veteran was in the U.S. Air 
Force, and stationed at Korat, Thailand, in 1972 and 1973.  
The evidence of record reveals that the veteran was a 
mechanic on a C-130 plane, and that the plane was equipped 
for in-flight refueling.  His DD Form 214 indicates that his 
title was an aircraft maintenance specialist.

The veteran has claimed the following stressors, which 
involve combat.  Specifically, the veteran reported being 
shot at with surface-to-air missiles while in flight.  He 
indicated that the worst part was feeling that he would be 
killed, and that the plane almost crashed on several 
occasions.  He reported that a lot of C-130 planes were hit, 
and that the planes carried 66,000 pounds of fuel. He 
described an incident over the Ho Chi Minh Trail, in which 
enemy fire hit the plane and an engine had to be shut down 
and a fire extinguished.  On another occasion, there was a 
hole in the side of the plane.  The missions lasted eight or 
more hours at a time.  The veteran reported being in the 
aircraft for both rescue and recovery missions, and for 
refueling other aircraft.

In addition, the veteran has also named the following 
individuals who served in similar missions on aircraft that 
were hit by enemy fire and killed:  Willie Gant, a 
Loadmaster, from San Diego; Charles Wilson, from Kansas City; 
Sergeant Brown; and Master Sergeant Anderson (or Andrews), a 
Loadmaster.  The veteran also reported that his unit often 
flew near Cambodia, picked up a load of bodies, and brought 
them back to the base.  The veteran saw the bodies, but did 
not handle them.  

The veteran has submitted articles in support of his claim, 
including an internet article of the Air Force History 
Support Office, and submitted by the veteran in March 2005, 
describes Operation Linebacker I against North Vietnam in 
1972, and electronic countermeasures and suppression of 
surface-to-air missiles.  See 
www.airforcehistory.hq.af.mil/PopTopics/linbacker1.htm.

Also, in March 2005, the veteran submitted a unit history of 
the 56th Rescue Squadron.  The history reveals that the unit 
had been redesignated as the "56th Aerospace Rescue and 
Recovery Squadron" on July 10, 1972; and that the unit 
operated in combat in Southeast Asia from July 10, 1972, to 
August 15, 1973-including search and rescue, airborne 
mission control, and aerial refueling.  See 
www.maxwell.af.mil/au/afhra/wwwroot/rso/squadrons_flights_pag
es/0056rqs.html.

The veteran's complete service personnel records have not 
been associated with the claims file.  His DD Form 214 
reflects that he had 9 months 13 days of foreign service, and 
that his primary specialty was in aircraft maintenance.  This 
evidence does not show whether the veteran served in combat 
flying missions, or his dates of service and units of 
assignment while in Thailand.  Hence, his record of 
assignments (DA Form 20 or equivalent) should be added to the 
claims file, and verification of his claimed in-service 
stressors should be requested from official sources (Virtual 
VA, official military websites, and/or the Air Force Military 
Personnel Center).  See M21-1, Part III, par. 5.14b.  
Specifically requested should be quarterly historical reports 
for the veteran's assigned units, casualty information, and 
any other records indicating that the veteran flew in 
aircraft as a crew member or "Crew Chief" during combat 
flying missions.  38 C.F.R. § 3.1000(d)(4)(i) (2007).  

Regarding diabetes mellitus, the veteran contends that 
service connection is warranted on the basis that his current 
diabetes mellitus is the result of exposure to herbicides in 
service. Type 2 diabetes is listed among the diseases 
presumed to be associated with Agent Orange exposure, and 
recent evidence reflects a diagnosis of Type 2 diabetes.

While the veteran acknowledges that he had never been 
assigned duty in the Republic of Vietnam, he contends that he 
had in-country service in Vietnam as a result of search and 
rescue missions and refueling stops.
 
Specifically, the veteran has claimed that his aircraft flew 
into Da Nang, Vietnam, almost every day and refueled other 
planes.  The veteran has also claimed that he was in several 
places in Vietnam, to include Cee Cee Kay (phonetic) and Cam 
Ranh Bay.  The veteran has claimed that, during search and 
rescue missions, the aircraft would stop at certain places 
and refuel in Vietnam before going back to the home base in 
Thailand.

In addition, the veteran has also claimed exposure to 
herbicides in Thailand.  He has indicated that the aircraft 
flew down the Ho Chi Minh Trail in search and rescue 
missions, and returned to the base completely filled with 
Agent Orange-type spray.  The veteran reportedly was exposed 
to Agent Orange while conducting aircraft inspections.

Low Back Disability 

During his August 2008 hearing, the veteran testified that he 
underwent a physical examination when he first became 
employed with the U.S. Postal Service.  He also testified 
that he re-injured his back at work when a chair he was 
sitting on collapsed.  The veteran stated he filed a worker's 
compensation claim, and he was allowed to work with 
restrictions.  Records of the any physical examinations 
performed and records pertaining to the re-injury of his back 
are relevant to the veteran's claim for service connection.  
These records have not been associated with the claims file.

VA is obliged to assist a veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran also contends that he injured his back when the 
aircraft he was flying in during combat operations in 1972 
was attacked.

Service treatment records show that the veteran had sustained 
an injury to his low back in December 1970, while lifting a 
heavy object.  Examination at the time revealed mild 
lumbosacral paravertebral muscle spasm.  Neurological 
examination was within normal limits, and X-rays revealed no 
fracture or dislocation.  No spinal disability was noted at 
the time of the veteran's separation examination in May 1973.

The post-service medical records first show treatment for 
chronic low back pain in 1993.  The report of a July 1994 VA 
examination includes a diagnosis of degenerative disc disease 
of the lumbar spine.  

In the Joint Motion, the parties essentially agreed that the 
Board should determine whether the veteran's testimony of 
injuring his back when the aircraft he was flying in was 
attacked, is deemed credible.

The lack of contemporaneous medical evidence is not an 
absolute bar to the veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Under these circumstances, an examination is needed to 
determine whether the veteran's low back disability, to 
include degenerative disc disease of the lumbar spine, either 
had its onset during service or is related to his active 
service-to specifically include an in-service back injury in 
1972 when the aircraft the veteran was flying in was 
attacked, as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2007).



TDIU Benefits

With regard to the veteran's claim for TDIU benefits, the 
veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  

The report of a July 2004 VA examination reflects that the 
veteran is unemployable primarily because of his multiple 
sclerosis, a non-service-connected disability.  However, 
there is no opinion of record as to whether the veteran's 
service-connected disabilities alone render him unemployable.

Service connection is in effect for kidney stones with 
hematuria, pyelonephritis, and hypertension-rated as 30 
percent disabling; a left knee disability, rated as 
30 percent disabling; tinnitus, rated as 10 percent 
disabling; and a right little finger disability and hearing 
loss-each rated as 0 percent (noncompensable) disabling.

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service 
personnel records for his period of 
active duty in Thailand (from 1972 to 
1973), to include a record of assignments 
(DA Form 20 or equivalent), from the 
National Personnel Records Center (NPRC) 
and associate them with the claims file.  
Send a copy of the veteran's separation 
document with the request.

2.  Attempt to verify the veteran's 
claimed stressors through Virtual VA or 
other military websites.  If unable to 
verify claimed stressors, provide JSRRC 
with a copy of the veteran's DD Form 214, 
his units of assignment, and a summary of 
the veteran's claimed stressors-namely, 
being shot at with surface-to-air 
missiles while in flight in 1972; 
casualties identified; and dead bodies 
and mortar attacks at the Korat AFB in 
Thailand in 1972 and 1973.  Please 
determine if the veteran flew on any 
combat missions or otherwise participated 
in combat or search and rescue missions 
with his unit.  Request copies of the 
veteran's unit quarterly histories, 
casualty information, and any other 
records indicating that the veteran flew 
in aircraft as a "Crew Chief" during 
combat flying missions, and/or indicating 
that the veteran had in-country service 
in Vietnam, as alleged, that might 
corroborate the veteran's claimed in-
service stressors; and also request 
confirmation of negative findings. 

3.  Make a determination as whether there 
is evidence corroborating a claimed in-
service stressor, taking into 
consideration 38 U.S.C.A. § 1154. 

4.  If a determination is made that the 
veteran did not participate in combat, 
attempt to verify (see M21-1 MR, pt. IV, 
subpt. II, ch. 2, sec. C, para. 10(n)), 
through official channels (e.g. the 
Department of Defense), the likelihood of 
the veteran's exposure to herbicides in 
service-specifically, while landing in 
the Republic of Vietnam or conducting 
inspections of aircraft at the Korat AFB 
in Thailand in 1972 and 1973.  

5.  After obtaining any necessary 
authorization from the veteran, please 
obtain copies of the veteran's physical 
examination reports, and medical records 
pertaining to the re-injury of the 
veteran's back and worker's compensation 
claim from the U.S. Postal Service in 
Little Rock, Arkansas, or other 
appropriate authority and associate them 
with the claims folder.  

6.  I, and only if, a determination is 
made that the veteran did participate in 
combat, afford the veteran a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of low back pain; and 
to determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is otherwise 
related to service-to specifically 
include the in-service back injury in 
1972 when the aircraft the veteran was 
flying in was attacked, as alleged by the 
veteran. 

The examiner should provide a rationale 
for the opinions.  The examiner should 
reconcile any opinion with the service 
treatment records, the report of the 
June 2002 VA examination, and with 
medical examinations received from the 
U.S. Postal Service. 

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

7.  Arrange for the veteran to undergo an 
appropriate VA examination to obtain an 
opinion as to the impact of the service-
connected disabilities on the veteran's 
ability to work.  The veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the veteran, and 
the examination report should note review 
of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
kidney stones with hematuria, 
pyelonephritis, and hypertension; left 
knee disability; tinnitus; right little 
finger disability; and hearing loss 
preclude employment consistent with the 
veteran's education and occupational 
experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

8.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




